By the Court:
This action is brought under the third section of the Forcible Entry and Detainer Act of 1866. (Stats. 1865-6, p. 768.) If the defendant entered upon the land in good faith, believing she had a legal right to enter, this action cannot be maintained. (Shelby v. Houston, 38 Cal. 422.) The evidence tended to show that the land was public surveyed land of the United States; that the defendant was in all respects a qualified preemptor; and that before her answer was filed she had filed in the proper United States Land Office her declaratory statement for the quarter section in question. As there was nothing to the contrary, we think this was sufficient evidence that she entered in good faith, believing she had a legal right to do so.
Judgment and order reversed and cause remanded.